

	

		II

		109th CONGRESS

		1st Session

		S. 1039

		IN THE SENATE OF THE UNITED STATES

		

			May 16, 2005

			Mr. Hatch introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to modify the

		  treatment of depreciation of refinery property.

	

	

		1.Short titleThis Act may be cited as the

			 Gas Price Reduction Through Increased

			 Refinery Capacity Act of 2005.

		2.Incentives for

			 investment in oil refineries

			(a)Election to

			 expense qualified refineries

				(1)In

			 generalPart VI of subchapter

			 B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting

			 after section 179B the following new section:

					

						179C.Election to expense certain

				refineries

							(a)Treatment as

				expensesA taxpayer may elect to treat the cost of any qualified

				refinery property as an expense which is not chargeable to a capital account.

				Any cost so treated shall be allowed as a deduction for the taxable year in

				which the qualified refinery is placed in service.

							(b)Election

								(1)In

				generalAn election under this section for any taxable year shall

				be made on the taxpayer's return of the tax imposed by this chapter for the

				taxable year. Such election shall be made in such manner as the Secretary may

				by regulations prescribe.

								(2)Election

				irrevocableAny election made under this section may not be

				revoked except with the consent of the Secretary.

								(c)Qualified

				refinery propertyThe term qualified refinery

				property means any refinery or portion of a refinery—

								(1)with respect to

				the construction of which there is a binding construction contract before

				January 1, 2008,

								(2)which is placed

				in service by the taxpayer before January 1, 2012,

								(3)in the case of

				any portion of a refinery, which meets the requirements of subsection (d),

				and

								(4)which meets all

				applicable environmental laws in effect on the date such refinery or portion

				thereof was placed in service.

								A waiver

				under the Clean Air Act shall not be taken into account in determining whether

				the requirements of paragraph (4) are met.(d)Production

				capacityThe requirements of this subsection are met if the

				portion of the refinery—

								(1)increases the

				rated capacity of the existing refinery by 5 percent or more over the capacity

				of such refinery as reported by the Energy Information Agency on January 1,

				2005, or

								(2)enables the

				existing refinery to process qualified fuels (as defined in section 29(c)) at a

				rate which is equal to or greater than 25 percent of the total throughput of

				such refinery on an average daily basis.

								(e)Ineligible

				refineriesNo deduction shall be allowed under subsection (a) for

				any qualified refinery property—

								(1)the primary

				purpose of which is for use as a topping plant, asphalt plant, lube oil

				facility, crude or product terminal, or blending facility, or

								(2)which is built

				solely to comply with Federally mandated projects or consent

				decrees.

								.

				(2)Conforming

			 amendmentThe table of sections for part VI of subchapter B of

			 chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after

			 the item relating to section 179B the following new item:

					

						

							Sec. 179C. Election to expense certain

				refineries.

						

						.

				(b)Class life for

			 refineries

				(1)In

			 generalSubparagraph (B) of section 168(e)(3) of the Internal

			 Revenue Code of 1986 (relating to 5-year property) is amended by striking

			 and at the end of clause (v), by striking the period at the end

			 of clause (vi) and inserting , and, and by adding at the end the

			 following new clause:

					

						(vii)any petroleum

				refining

				property.

						.

				(2)Petroleum

			 refining assetSection 168(i) of such Code is amended by adding

			 at the end the following new paragraph:

					

						(17)Petroleum

				refining property

							(A)In

				generalThe term petroleum refining property means

				any asset for petroleum refining, including assets used for the distillation,

				fractionation, and catalytic cracking of crude petroleum into gasoline and its

				other components.

							(B)Asset must meet

				environmental lawsSuch term shall not include any asset which

				does not meet all applicable environmental laws in effect on the date such

				asset was placed in service. For purposes of the preceding sentence, a waiver

				under the Clean Air Act shall not be taken into account in determining whether

				the applicable environmental laws have been met.

							(C)Special rule

				for mergers and acquisitionsSuch term shall not include any

				asset with respect to which a deduction was taken under subsection (e)(3)(B) by

				any other taxpayer in any preceding

				year.

							.

				(c)Effective

			 date

				(1)In

			 generalThe amendments made by this section shall apply to

			 refineries placed in service after the date of the enactment of this

			 Act.

				(2)ExceptionThe

			 amendments made by this section shall not apply to any refinery with respect to

			 which the taxpayer has entered into a binding contract for the construction

			 thereof on or before the date of the enactment of this Act.

				

